Citation Nr: 1550503	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-15 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to nonservice-connected burial benefits.
 
 2. Entitlement to a plot and interment allowance.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to January 1946 and died in May 2010.  The appellant is the funeral director.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the RO in Pittsburgh, Pennsylvania.  The Board notes that the agency of original jurisdiction (AOJ) adjudicated the matters of both burial allowance benefits and plot and interment allowance benefits, as one issue of "Entitlement to payment of burial expenses of deceased veteran, [redacted]."  However, in light of the different legal criteria and analyses and dispositions of these matters by the Board, as set forth below, the Board has characterized the appeal as encompassing both matters listed on the title page.

The Board notes that in addition to the appellant's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  The VBMS file is presently empty.  The documents in Virtual VA are duplicative of the evidence in the paper claims file.  


FINDINGS OF FACT

1.  The Veteran died in May 2010. 
 
2.  Service connection was not in effect for any disability at the time of his death.
 
3.  At the time of his death, he was not receiving VA pension or VA compensation benefits.

4.  There was no claim for compensation or pension pending at the time of his death that would have resulted in the award of compensation or a pension.
 
5.  The body of the Veteran is not being held by a State or a political subdivision of a State. 
 
6.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service.

7.  The Veteran did not die at a VA medical facility or at a facility under contract with VA, or while traveling under prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.

8.  The Veteran is eligible for burial in a national cemetery but is not buried in a state or national cemetery.

9.  The Veteran was honorably discharged from active duty; the appellant filed a timely claim for burial benefits after December 16, 2003, and has submitted the Veteran's death certificate, as well as documentation of the statement of account from the funeral service provider's billhead showing the name of the Veteran, interment costs, and the nature and cost of services rendered, and the unpaid balance.


CONCLUSIONS OF LAW

1.    The criteria for a plot and interment allowance are met. 38 U.S.C.A. §§ 101(2), 2302-2304 (West 2014); 38 C.F.R. §§ 3.1(d), 3.1600-3.1610, 38.620(a) (2015).

2.  The criteria for payment of nonservice-connected burial and funeral expenses, other than the plot allowance, are not met.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2014); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising the claimant of the information and evidence VA will obtain versus the information and evidence he/she is expected to provide.  38 C.F.R. § 3.159.  For the reasons explained below, the Board is granting the claim as it pertains to a plot allowance.  Thus, no further discussion of the VCAA is required as it pertains to the plot allowance. 

Regarding the claim for payment of nonservice-connected burial and funeral expenses other than the plot allowance, the Board finds that a discussion of whether VA complied with the VCAA is not required because it is being denied as a matter of law.  So no amount of notice or assistance, however reasonable, would tend to help the appellant substantiate this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that remand pursuant to the VCAA is not required where "no reasonable possibility exists that any further assistance would aid the appellant in substantiating her claim"); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that, when the VCAA does not affect the issues to be decided, the Court will not consider the VCAA in reaching its decision).

In claims like this, the VCAA simply does not apply because resolution of the claim turns entirely on statutory interpretation.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Smith (Claudus), 14 Vet. App. at 231-32.  Thus, because the law, which is mandated by statute and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
	
II.  Burial Benefits

The appellant submitted an application for payment of VA burial benefits for the deceased Veteran.  For the reasons explained below, the Board finds the claim should be granted in part, for a plot allowance only.

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the funeral and burial expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600(a).  If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).  In this case, service connection had not been established for any disability during the Veteran's lifetime, thus the provisions regarding benefits for service-connected death do not apply to this appeal.

If a veteran's death is not service connected, entitlement is based upon the following conditions at the time of death: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or (2) the veteran had an original or reopened claim for either benefit pending at the time of his death (and in the case of an original claim there is sufficient evidence of record on the date of the veteran's death to have supported an award of compensation or pension effective prior to the date of the veteran's death or in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement); or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in the line of duty, and the body of the deceased is being held by a state (or a political subdivision of a state) and there is no next of kin or other person claiming the body of the deceased veteran and the veteran's estate does not have enough resources to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  

VA will also allow a grant burial benefits if a veteran dies from nonservice-connected causes while "properly hospitalized" by VA, in a VA or non-VA facility.  38 C.F.R. § 3.1600(c). The term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C.A. § 1701(3) ) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C.A. § 1701(4) ) for hospital care under the authority of 38 U.S.C.A. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720  for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  38 U.S.C.A. § 2303(a)(2) (West 2014); 38 C.F.R. § 3.1600(c) (2015).  If a Veteran died en route while traveling under prior authorization and at VA expense to or from a specified place for the purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605.

VA will also plot or interment allowance, regardless of whether veteran dies from service-connected causes, when certain conditions are met.  38 C.F.R. § 3.1600(f).   Entitlement to a plot or interment allowance for a claim filed on or after December 16, 2003, as is the case here, is subject to the following conditions: (1) the deceased Veteran is eligible for burial in a national cemetery; (2) the Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (3) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610, are met. 38 C.F.R. § 3.1600(f)(1) (2015).  

Pursuant to 38 C.F.R. § 3.1601(b), evidence required to complete a claim for the burial allowance and the plot or interment allowance, when payable, must be submitted within 1 year from date of the VA request for such evidence.  In addition to the proper claim form, the claimant is required to submit: (1) a statement of account, preferably on funeral director's or cemetery owner's billhead showing name of the deceased veteran, the plot or interment costs, and the nature and cost of services rendered, and unpaid balance; (2) receipted bills by whom payment was made and show receipt by a person acting for the funeral director or cemetery owner; and (3) proof of death.  See 38 C.F.R. § 3.1601(b).

In this case, the Veteran served on active duty from January 1943 to January 1946, during a period of war.  He died in May 2010 at the age of 87.  At the time of his death, service connection was not in effect for any disability, nor was he in receipt of nonservice-connected pension benefits.  Significantly, the Veteran had never filed a claim for VA compensation or pension during his lifetime.  The Board acknowledges the appellant's contention that the Veteran was in receipt of a pension; however, the Board notes that the Veteran was in receipt of service department retirement pay at the time of death, not a VA pension.  The appellant submitted a statement from M & T Personal Savings, dated in April 2010.  An entry titled "DFAS-Cleveland Ret Net" shows a deposit.  The appellant stated that the Veteran was "receiving the shown benefit before his death" in an attempt, it appears, to show that the Veteran was in receipt of benefits from VA.  The acronym DFAS refers to the Defense Finance and Accounting Services which provides payment services to the United States Department of Defense.  This information cannot serve as proof that the Veteran was in receipt of VA benefits.  The records at VA have been thoroughly searched and find no evidence that the Veteran filed a claim for VA benefits.  
According to 38 U.S.C.A. § 101(15), "pension" as referenced in the statute regarding veterans benefits, refers to a periodic payment made by the Secretary of the Department of Veteran's Affairs.  The term does not refer to pensions paid by service departments. 

According to the certificate of death, the immediate cause of the Veteran's death was acute myocardial infarction due to coronary artery disease.  The Veteran died at a private hospital.  He was buried in a local cemetery, not a state or national cemetery.  At the time that the appellant funeral director applied for benefits in June 2010, the funeral director indicated that the funeral home paid funeral and burial costs in full, upon authorization by the Veteran's nephew, and the appellant has not been reimbursed.  See June 2010 claim and attachments.  Subsequently, the appellant submitted a statement of funeral goods and service provided which reflects payment of partial expenses by "Reliance C.D." The statement also indicates partial payment from "Veterans Administration and Co. Vets."  However, in the October 2011 notice of disagreement, the appellant clarified that the funeral home had anticipated the 600 dollar reimbursement from VA in its calculation of funeral expenses and that the funeral home had not been paid 600 dollars.  The Board finds the October 2011 statement sufficient to explain why the appellant seeks reimbursement even though the statement of funeral goods and services indicates payment in full. 

Applying the undisputed facts in this case to the criteria set forth above, the Board finds that the criteria for a plot allowance have been met; however, the criteria for entitlement to VA burial and funeral expenses have not been met.

With respect to burial and funeral expenses, the record shows that the Veteran did not die of a service-connected disability, nor does the appellant so contend.  At the time of his death, the Veteran was not in receipt of a VA pension or compensation, nor did he have a claim for VA benefits pending at the time of his death.  The evidence in VA possession at the time of the Veteran's death does not indicate that he would have been entitled to VA compensation or pension benefits but for the military pension.  38 C.F.R. § 3.1705(c).  In this regard, there was no claim for compensation or pension benefits pending at the time of the Veteran's death.  In fact, the evidence indicates that the Veteran never applied for such benefits at any point following his discharge from service over 60 years prior to his death.  There is no evidence of record to indicate that the Veteran would have been entitled to VA compensation or pension benefits but for the military pension.  Additionally, the record does not show that the Veteran was discharged from service for a disability incurred or aggravated in the line of duty or that Veteran's body was unclaimed or held by a State or a political subdivision of a State.  Thus, the requirements for payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b)(1)-(3) are not met. 

As noted, under 38 C.F.R. § 3.1600(c), a burial allowance may be paid if a Veteran died while properly "hospitalized by the VA."  The Veteran's death certificate reveals that he died at a private hospital.  Thus, burial and funeral expenses are not payable under 38 C.F.R. § 3.1600(c). 

With respect to the payment of plot or interment allowance, the Veteran was entitled to burial in a national cemetery based on his status as a veteran.  See 38 U.S.C.A. §§ 101(2), 2402; 38 C.F.R. § 38.620.  Further, the Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States.  In this regard, the Veteran's death certificate lists burial in a private cemetery in Pennsylvania and does not show that he was buried in a national cemetery or cemetery under the jurisdiction of the United States.  Additionally, the appellant filed the claim for benefits well within the time constraints imposed on claims for receipt of a nonservice-connected VA plot or internment allowance.  See 38 C.F.R. § 3.1601.  Further, the appellant has listed the amount spent for the burial plot, the person who authorized the services has certified that the services were authorized, and the funeral director has shown that at least 600 dollars of the total bill was paid by the funeral home in anticipation of reimbursement of 600 dollars from VA.  See June 2010 application for burial benefits, October 2011 notice of disagreement, and statement of funeral goods and services provided.  Based on the foregoing, the Board finds that the legal criteria for entitlement to VA plot allowance have been met.  

Although the claim for a plot allowance is granted, unfortunately, the claim as it pertains to burial and funeral expenses must be denied.  The law is dispositive of these matters.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board has considered the appellant's contentions that the Veteran is entitled to VA burial and funeral expenses as he was honorably discharged from active duty and in receipt of a service department pension.  However, the Board is bound by the laws enacted by Congress and the regulations of the Department.  See 38 U.S.C.A. § 7104(c) (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The law does not, in fact provide for burial and funeral expenses for each and every honorably discharged Veteran.  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)]. 

The Board has decided this case based on its application of the law to the pertinent facts.  In this case, the law provides a basis to award a plot allowance but does not provide a basis to award an allowance for burial and funeral expenses.


ORDER

The claim for nonservice-connected plot or internment allowance is granted, subject to the laws and regulations governing monetary benefits.

The claim of entitlement to burial and funeral expenses, other than the plot allowance, is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


